Wright, J.
In considering the propriety of the trial court’s grant of summary judgment to H&R and Conrail, we are mindful that Civ. R. 56(C) requires that “summary judgment shall not be rendered unless it appears *246from such evidence or stipulation and only therefrom, that reasonable minds can come to but one conclusion and that conclusion is adverse to the party against whom the motion for summary judgment is made * * *.” Consequently, in reviewing a motion for summary judgment, the court must construe the evidence in the light most favorable to the opposing party. See Temple v. Wean United, Inc. (1977), 50 Ohio St. 2d 317, 4 O.O. 3d 466, 364 N.E. 2d 267; Wills v. Frank Hoover Supply (1986), 26 Ohio St. 3d 186, 26 OBR 160, 497 N.E. 2d 1118.
One of the factors necessary to establish an actionable cause of negligence is a breach by defendant of a duty of care owed to plaintiff. Mitchell v. Cleveland Elec. Illum. Co. (1987), 30 Ohio St. 3d 92, 30 OBR 295, 507 N.E. 2d 352; Wills v. Frank Hoover Supply, supra. We find that the trial court did not err in holding that neither H&R nor Conrail breached any duty of care owed to plaintiff. Therefore, we affirm the decision of the court of appeals which upheld the trial court’s grant of summary judgment in favor of H&R and Conrail.
I
A trespasser is one who, without express or implied authorization, invitation or inducement, enters private premises purely for his own purposes or convenience. See Allstate Fire Ins. Co. v. Singler (1968), 14 Ohio St. 2d 27, 29, 43 O.O. 2d 43, 44, 236 N.E. 2d 79, 81. Michael’s unfortunate venture onto Conrail’s property was without invitation or permission. Thus, he was a trespasser on Conrail’s property, and Conrail owed him only the duty of care due to trespassers.
“Ordinarily, a landowner owes no duty to undiscovered trespassers other than to refrain from injuring such trespassers by willful or wanton conduct.” Elliott v. Nagy (1986), 22 Ohio St. 3d 58, 60, 22 OBR 77, 78, 488 N.E. 2d 853, 854; Brooks v. Norfolk & Western Ry. Co. (1976), 45 Ohio St. 2d 34, 74 O.O. 2d 53, 340 N.E. 2d 392; see, also, Prosser & Keeton, Torts (5 Ed. 1984) 397, Section 58. Willful conduct “involves an intent, purpose or design to injure.” Denzer v. Terpstra (1934), 129 Ohio St. 1, 1 O.O. 303, 193 N.E. 647, paragraph two of the syllabus; see, also, Reserve Trucking Co. v. Fairchild (1934), 128 Ohio St. 519, 191 N.E. 745; Motorists Mut. Ins. Co. v. Bill (1978), 56 Ohio St. 2d 258, 266, 10 O.O. 3d 398, 402, 383 N.E. 2d 880, 884. Wanton conduct occurs when one “fails to exercise any care whatsoever toward those to whom he owes a duty of care, and his failure occurs under circumstances in which there is great probability that harm will result * * Hawkins v. Ivy (1977), 50 Ohio St. 2d 114, 4 O.O. 3d 243, 363 N.E. 2d 367, syllabus; Brooks v. Norfolk & Western Ry. Co., supra.
A railroad has no statutory or common-law duty to fence its right-of-way against trespassers. Brooks v. Norfolk & Western Ry. Co., supra, at 38, 74 O.O. 2d at 55, 340 N.E. 2d at 394; Lake Shore & Michigan So. Ry. Co. v. Liidtke (1904), 69 Ohio St. 384, 69 N.E. 653. Similarly, Conrail had *247no duty to provide watchmen or other personnel to prevent trespass. Brooks v. Norfolk & Western Ry. Co., supra. Consequently, since a railroad has no duty to fence its right-of-way to prevent trespass on its tracks, the lack of fences along Conrail’s right-of-way does not constitute negligence, much less wanton or willful misconduct.
The trial court held that there was no evidence suggesting that Conrail breached its duty not to engage in willful or wanton misconduct. We agree with the court of appeals that appellants have presented no evidence to support a finding that this decision was in error. Appellants do not suggest that Conrail had the intent, purpose, or design to injure Michael; thus, Conrail’s conduct could not have been willful. There was also no evidence that the train was traveling at an improper speed or that Conrail otherwise engaged in wanton misconduct. The mere fact that the crew did not see Michael, who was apparently standing near, but not on, the track upon which the Conrail train was traveling, is not sufficient, standing alone, to constitute wanton misconduct.
II
Appellants assert that the attractive nuisance or dangerous active operations doctrines imposed a higher duty of care on Conrail. Ohio has not adopted the doctrine of attractive nuisance. See Elliott v. Nagy, supra, at 60, 22 OBR at 78, 488 N.E. 2d at 855. Furthermore, “[t]he overwhelming weight of authority in jurisdictions [which have adopted the attractive nuisance doctrine] * * * is that the-attractive nuisance exception does not apply as a matter of law in cases where child trespassers are injured by moving trains” because a moving train is not a subtle or hidden danger and its potential for causing serious bodily injury or death to anyone in its path is readily apparent, even to young children. Holland v. Baltimore & Ohio RR. Co. (D.C. App. 1981), 431 A. 2d 597, 602 (en banc); see, also, Annotation (1971), 35 A.L.R. 3d 9; Alston v. Baltimore & Ohio RR. Co. (D.D.C. 1977), 433 F. Supp. 553; Gutirrez v. Southern Pacific Co. (1959), 174 Cal. App. 2d 866, 345 P. 2d 326; Seiferth v. St. Louis Southwestern Ry. Co. (C.A. 7, 1966), 368 F. 2d 153; Nolley v. Chicago, M., St. P. & P. RR. Co. (C.A. 8, 1950), 183 F. 2d 566; Smith v. Illinois Cent. RR. Co. (1952), 214 Miss. 293, 58 So. 2d 812. Consequently, we decline to reconsider the doctrine of attractive nuisance in this cause.
Similarly, the dangerous instrumentality exception is not applicable. The dangerous instrumentality exception imposes upon the owner or occupier of a premises a higher duty of care to a child trespasser when such owner or occupier actively and negligently operates hazardous machinery or other apparatus, the dangerousness of which is not readily apparent to children. See Coy v. Columbus, Delaware & Marion Elec. Co. (1932), 125 Ohio St. 283, 181 N.E. 131; Wills v. Frank Hoover Supply, supra. As discussed above, a moving freight train is not a hidden danger. “Nothing could be more pregnant with warning of danger than the noise and ap*248pearance of a huge, rumbling, string of railroad cars. It cannot be compared with the silent, deadly danger of high-power electricity, [or] -the inanimate attraction of stationary machines * * Herrera v. Southern Pacific Ry. Co. (1961), 188 Cal. App. 2d 441, 449, 10 Cal. Rptr. 575, 580; Holland v. Baltimore & Ohio RR. Co., supra, at 603. Thus, a train is an open and obvious danger to which this exception cannot be applied.
Ill
The duties imposed on a landlord at common law derived from possession and control over that portion of the property containing the alleged hazard. See Grieser v. Huntington Natl. Bank (1964), 176 Ohio St. 291, 27 O.O. 2d 202, 199 N.E. 2d 556. Additional duties were imposed by the Landlord and Tenant Act which provides at R.C. 5321.04(A) that “[a] landlord who is a party to a rental agreement shall: * * * (2) Make all repairs and do whatever is reasonably necessary to put and keep the premises in fit and habitable condition * * *.” These specific duties imposed by R.C. 5321.04 make the landlord “* * * liable for injuries, sustained on the demised residential premises, which are proximately caused by the landlord’s failure to fulfill the duties imposed by R.C. 5321.04.” Shroades v. Rental Homes, Inc. (1981), 68 Ohio St. 2d 20, 22 O.O. 3d 152, 457 N.E. 2d 774, syllabus; see, also, Anderson v. Ceccardi (1983), 6 Ohio St. 3d 110, 6 OBR 170, 451 N.E. 2d 780.
Appellants contend that H&R had a duty to fence the portion of its property that abutted the railroad right-of-way or to otherwise prevent tenants from using the paths through the underbrush adjacent to its property, and that, as a result of its failure to perform this alleged duty, the common areas of the premises were not kept in a safe condition in violation of R.C. 5321.04(A). The Shroades and Anderson decisions address a landlord’s liability for tenant’s injuries occurring on the rental premises and, thus, they differ from the cause at issue in which the injuries occurred off the landlord’s premises. We have generally refused to extend the requisite duty of care to protect against conditions existing beyond the territorial limits of the defendant’s property, see Mitchell v. Cleveland Elec. Illum. Co., supra, at paragraph one of the syllabus; Ruwe v. Bd. of Springfield Twp. Trustees (1987), 29 Ohio St. 3d 59, 29 OBR 441, 505 N.E. 2d 957, and we decline to extend such a duty in these circumstances.1
Courts in other jurisdictions have uniformly held that a landlord is not required to fence property simply because it abuts railroad tracks. In Jones v. United States (C.A. 4,1957), 241 F. 2d 26, a case in which a small child was struck by a train on tracks abutting the apartment complex in which he resided, the court held that the statute requiring landlords to correct conditions hazardous to health and safety could not be extended to require the landlord to fence property abutting a railroad right-of-way. The *249court noted that “[t]o hold otherwise would make it incumbent upon landlords to erect fences around all projects, as it is just as reasonable to assume that a small child would dart out into a main highway adjacent to a project and sustain comparable injuries or death.” Id.
Pennsylvania courts have refused to impose a duty on a landowner to fence property adjacent to railroad tracks to protect children who live or play on the land. The courts in Pennsylvania noted, as in Ohio, that a railroad has no duty to fence its right-of-way, and consequently “it would be incongruous to impose such a duty upon adjacent landowners when no such duty is imposed upon the owner of the land in which the dangerous condition exists.” Scarborough v. Lewis (Pa. Super. 1986), 518 A. 2d 563, 567; Cousins v. Yaeger (E.D. Pa. 1975), 394 F. Supp. 595, 605.
In the cause at issue, as in the Jones, Cousins and Scarborough cases, there were no allegations of any dangerous conditions on the landowner’s property which proximately caused the child’s injuries. In Williamson v. Wilmington Housing Auth. (1965), 58 Del. 252, 208 A. 2d 304, a young child fell down a steep, slippery path between the apartment complex in which he lived and the adjacent train tracks and was injured by a passing train. The Delaware Supreme Court held that a jury could find that the path itself, part of which was located on the landlord’s property, was a dangerous condition and, therefore, the landlord could be held liable for the child’s injuries even though they occurred on adjacent property. See, also, Wilmington Housing Auth. v. Williamson (Del. 1967), 228 A. 2d 782, on remand. The court distinguished the case from Jones, stating: “[t]he important difference in the instant case is that there is evidence in this record from which a jury reasonably could conclude that the initial portion of the dangerous condition was located on the [landlord’s] property.” Williamson, supra, 58 Del. at 256, 208 A. 2d at 306. Thus, Williamson is not applicable to the cause at issue since appellants do not contend that the path was in and of itself dangerous.
A moving freight train, like any other moving vehicle, is dangerous only if one gets in its path or attempts to board while it is moving. This danger is open, obvious, and common to all. See Jones v. United States (C.A. 4,1957), 241 F. 2d 26. Thus, the type and level of dangerousness of a railroad right-of-way is comparable to that of a road or street. No common-law provision or Ohio statute imposes a duty on a landlord to fence rental property to protect tenants from traffic on adjacent streets or roads. We do not believe that any additional duty should be placed on a landlord whose property abuts a railroad right-of-way than on one whose property is adjacent to a street or road. Therefore, we hold that, generally, a landlord has no duty to erect a fence between its rental property and a railroad right-of-way.
Accordingly, the judgment of the court of appeals is hereby affirmed.

Judgment affirmed.

*250Moyer, C.J., Holmes and H. Brown, JJ., concur.
Locher, J., concurs in judgment only.
Sweeney and Douglas, JJ., dissent.

 H&R’s relationship with Michael was solely that of landlord and tenant. There are no allegations that H&R was serving in loco parentis or in a similar capacity towards Michael.